Title: To George Washington from Colonel Samuel Blachley Webb, 25 January 1777
From: Webb, Samuel Blachley
To: Washington, George



Wethersfield in Connecticut January 25th 1777.

I wrote your Excellency the 22d Instant from Fairfield in which I mentioned the additional Bounty of 33⅓d Dollars given by this State to the Soldiers for the Eight Battallions they are to raise, I arrived here last Eveng and find ’tis not in the Governors power to grant Me the same, but by consent of the Assembly which unluckily was adjourned two days before my arrival, I wish your Excellency to write Governor Trumbull on the subject, otherways ’twill be impossible for me to fill my Regiment, Men will not enlist for 20 Dollars with Me when others will give them 53. many of my Officers are ready to go immediately on the recruiting service, & with equal encouragement others have Recd I doubt not I should be able to take the field very early. I have the Honor to be Your Excellencies Most Obedt Hume servt

Samel B. Webb

